NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1



                   United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                     Argued May 22, 2018
                                   Decided February __, 2019

                                             Before

                          JOEL M. FLAUM, Circuit Judge

                          KENNETH F. RIPPLE, Circuit Judge

                          ROBERT W. GETTLEMAN, District Judge *


No. 17-2207

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff-Appellee,                               Court for the Southern District of Indiana,
                                                       Evansville Division.
       v.
                                                       No. 3:13-cr-00017-RLY-CMM-8
MATTHEW ELDER,
    Defendant-Appellant.                               Richard L. Young,
                                                       Judge.

                                           ORDER

       On August 15, 2018, this court ordered a limited remand under the procedure set
forth in United States v. Paladino, 401 F.3d 471, 483–84 (7th Cir. 2005), so that the district
court could state on the record whether it would impose the same sentence in light of
this court’s conclusion that the appellant, Matthew Elder, was not subject to a
twenty-year mandatory minimum sentence. United States v. Elder, 900 F.3d 491, 504 (7th
Cir. 2018). The district court has replied that it wishes to further review its sentencing
determination in light of this court’s conclusion and requests that the case be remanded

       *
           Of the Northern District of Illinois, sitting by designation.
No. 17-2207                                                                   Page 2

for resentencing. Accordingly, pursuant to Paladino, the court VACATES Mr. Elder’s
sentence and REMANDS the case to the district court for resentencing.